AO 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT

for the

District of Massachusetts E A LI 'D
“/)

United States of America

 

V. )
) Case No. Ae | OQ2Y

)

)

SETH M. BOURGET

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) SETH M. BOURGET ;
who is accused of an offense or violation based on the following document filed with the court:

 

@ Indictment C1 Superseding Indictment 1 Information © Superseding Information © Complaint
1 Probation Violation Petition 1 Supervised Release Violation Petition Violation Notice © Order of the Court

This offense is briefly described as follows:

Willfull Deprivation of Civil Rights Under Color of Law, in violation of 18 U.S.C. § 242

          

   

 

Date: 02/05/2020 [ Meee: en
i =f Issuing officer's signature ae

 
   
 

  
 

City and state: _ Boston, Massachusetts _ O54

 

ic aS fro bt ¥
_.. Printed name and tithe>

 

Return aa

 

This warrant was received on (date) , and the person was arrested on (date)
at (city and state)

 

Date:

 

Arresting officer's signature

 

Printed name and title

 

 

 
AO 442 (Rev. 11/11) Arrest Warrant

 

UNITED STATES DISTRICT COURT

for the

District of Massachusetts SE A LE D

United States of America

 

v. ) ‘\. : oy

) Case woop /0
) é

JOSEPH M. LAVORATO
)

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) JOSEPH M. LAVORATO ;
who is accused of an offense or violation based on the following document filed with the court:

 

M Indictment 1 Superseding Indictment Ol Information © Superseding Information O Complaint
© Probation Violation Petition (1 Supervised Release Violation Petition Violation Notice © Order of the Court

This offense is briefly described as follows:

Obstruction of an Official Proceeding, in violation of 18 U.S.C. § 1512(c)(2) and Destruction and Falsification of Records in
a Federal Investigation, in violation of 18 U.S.C. § 1519.

Date: 02/05/2020

 

City and state: Boston, Massachusetts

 

 

 

Return

 

 

 

This warrant was received on (date) ____ , and the person was arrested on (date)
at (city and state)

 

Date:

 

Arresting officer's signature

 

Printed name and title

 

 
